DETAILED ACTION
Applicant’s post final argument filed in reply on 1/7/2022 were received and fully considered. Claims 1, and 11 were amended in a manner that places the application in condition for allowance. Claims 2, 5, 12 and 15 were canceled in the previous Office Action. Therefore, claims 1, 3, 4, 6- 11, 13, 14, and 16 – 20 are allowed. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1, is recited here for reference and discussion only: “A method of speech transcription, the method comprising: receiving a speech utterance; inferring a sequence of phonemes from the speech utterance according to an acoustic model; computing a plurality of transcription hypotheses from the sequence of phonemes; computing, according to a first model, a first model score for the transcription; computing, according to a second model, a second model score for the transcription; computing a hybrid score by interpolation between the first model score and second model score using interpolation weights, where a first interpolation weight is applied to the first model score and a second interpolation weight is applied to the 
The closest teaching(s) to the currently claimed invention were the references applied in the previous office actions with specific regard to the closest prior art of record of Prabhavalkar, Nakajima, Gillick, and Itoh.
Prabhavalkar  (US-2021/0027444A1) teaches Par. 0021:” In some implementations, generating language model scores for the multiple candidate transcriptions comprises determining the language model scores using a plurality of domain-specific language models that are combined using Bayesian interpolation.”, and Par. 0051:” ... each chunk having a first predetermined number of speech frames representing speech occurring before speech content being predicted at the current time step and a second predetermined number of speech frames representing speech occurring after the speech content being predicted in the current time step.”, and Par. 0054:” In some implementations, the speech recognition model is configured to output at least one probability distribution for each chunk, wherein the probability distribution can indicate an element that does not correspond to a word element as a most likely prediction.”. Furthermore, Nakajima (US-20120271617A1) teaches Par. 0024:” Alternatively, the likelihood may be expressed as a percentage. This percentage may be expressed as a value that reflects, for example, a fraction of all words or phrases in a corpus in which the word or phrase 
However, Prabhavalkar, Nakajima, Gillick, and Itoh individually or in combination do not teach specific limitations such as where a first interpolation weight is applied to the first model score and a second interpolation weight is applied to the second model score and at least one of the weights is dynamic and conditioned on the content of the transcription based on word syntax structure and semantic information. While Gillick teaches some aspect of the current claim as cited above, they do not teach and/or suggest claim in it its entirety, especially the underlined portion. Therefore claim 1 is allowed. 	
Independent claim 11, is mirrored claim and recite the same limitations as claim 1. Claim11’s limitation that causes the same reason for allowance is “where a first interpolation weight is applied to the first model score and a second interpolation weight is applied to the second model score and at least one of the weights is dynamic and conditioned on the content of the transcription based on word syntax structure and semantic information
Consequently, independent claims 1, and 11 are allowable over the prior art of record as demonstrated supra. 
Similarly, dependent claims 3, 4, 6 – 10 further limit allowable independent claims 1, and dependent claims 13, 14, 16 – 20 further limit allowable independent claims 11, and thus said claims are found allowable over the prior art of record by virtue of their dependency. As such claims 1, 3, 4, 6 - 11, 13, 14, and 16 – 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. Behzadi (US-20180012594A1) teaches (Par. 0039):”the initial language model 130a and the adjusted language model 130b as different dynamic states of the language model 130, in some implementations, the ASRM 110 may instead generate a new language model that provides the interpolated to transcription scores for the particular n-grams that correspond to the follow-up queries specified for the initial voice query 104a. In such implementations, the ASRM 110 may be capable of dynamically selecting a particular language model, from among a plurality of available language models, to generate a transcription for a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/HUYEN X VO/             Primary Examiner, Art Unit 2656